Title: To George Washington from Henry Lee, 24 June 1794
From: Lee, Henry
To: Washington, George


               
                  My dear President.
                  alexa. [Va.] 24th June 94.
               
               I consider myself very fortunate in arriving here at the same time that you did as I shall have the unexpected pleasure of seeing you.
               Presuming that your stay will be short & knowing how much you will be engaged in your farm business, I beg leave to ask what day this week will be most convenient for you to be seeen & to present the most sincere respects of your devoted & affec: friend
               
                  Henry Lee
               
               
                  I have just heard of the death of Col. Lee of Chantilly which took place on the 19th inst.
               
            